CORRECTED ORDER
The Disciplinary Review Board having filed a report with the Court recommending that ANDRE L. MC GUIRE of NEWARK, who was admitted to the bar of this State in 1985, and who was temporarily suspended from practice on May 12, 1992, for failure to comply with a fee arbitration determination, and who remains suspended at this time, be suspended from the practice of law on the basis of his criminal conviction of conspiracy to violate the narcotics laws, contrary to N.J.S.A. 2C:5-2 and the third-degree offense of possession of cocaine, in violation of N.J.S.A. 2C:35-10a(1);
And respondent having satisfied in full by July 20, 1994, his obligations under the fee arbitration determination and to the Ethics Financial Committee;
And the Court having heard the arguments of counsel;
And the Court being of the view that the time of the suspension already served by respondent is sufficient discipline for the conduct involved and that no greater term of suspension is required for protection of the public;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and ANDRE L. MC GUIRE is hereby suspended from the practice of law for a period of six months retroactive to July 20, 1994, and until further Order of the Court; and it is further
ORDERED that respondent is deemed eligible to apply to the Court immediately for reinstatement to practice; and it is further
*269ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ANDRE L. MC GUIRE as an attorney at law of the State of New Jersey; and it is further
ORDERED that ANDRE L. MC GUIRE be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that ANDRE L. MC GUIRE reimburse the Disciplinary Oversight Committee for appropriate administrative costs.